DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 17/174,495 filed on 5 May 2022.
Claims 1, 9, 11, 18, and 20 have been amended.
Applicant’s remarks/arguments and amendments to the claims at issue are persuasive and/or sufficient to overcome the rejection of the claims under 35 U.S.C. § 101, and 35 U.S.C. § 103 set forth in the previous Office Action. Accordingly, the rejection of the claims under 35 U.S.C. § 101, and 35 U.S.C. § 103 are withdrawn.
Claims 1-20 are currently pending, have been examined, and are allowed. 

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:

Amended representative claim 1 recites:

A method for facilitating transaction card procurement, the method comprising: 

receiving, by a server from a user device of a user, a card procurement request for procuring a new transaction card that is linked to a payment account of the user, wherein the card procurement request is initiated through an application installed on the user device of the user and includes a first identifier of a first transaction card dispenser that is selected for the procurement of the new transaction card; 

communicating, by the server to the first transaction card dispenser, a card dispensing request for confirming an availability of the first transaction card dispenser to dispense the new transaction card, the card dispensing request including a verification code specific to the card procurement request for the new transaction card; 

receiving, by the server from the first transaction card dispenser, an approval for the card dispensing request indicating the first transaction card dispenser is available to dispense the new transaction card; 

receiving, by the server from the first transaction card dispenser, a user verification request including authentication data of the user, the authentication data including biometric data of the user captured by the first transaction card dispenser; 

comparing the biometric data of the user received in the user verification request with stored biometric data of the user; 

communicating, by the server to the first transaction card dispenser, a user verification response based on the comparison of the biometric data of the user received in the user verification request with the stored biometric data of the user; and 

communicating, by the server to the user device, based on the received approval, a user verification code for use at the first transaction card dispenser for procuring the new transaction card, 

whereby the new transaction card is dispensed by the first transaction card dispenser for the user in response to a successful verification at the first transaction card dispenser between the user verification code and the verification code specific to the card procurement request, and the user verification response indicating a successful verification between the biometric data of the user received in the user verification request and the stored biometric data of the user.  

The invention is directed to a technical improvement relating to the procurement of a new transaction card from a selected transaction card dispenser using specific devices based on multiple layers of verification and enhanced security measures involving the user's request and biometric data while 
reciting additional elements that integrate the abstract idea into a practical application. The pending claims provide for a technical solution enabling a user to request a new transaction card via a user device such as a smartphone and instantly procure the new transaction card at a selected transaction card dispenser after multiple layers of verification based on the user's request and biometric data and specific communications between the user device, the transaction card dispenser, and a server. The invention therefore improves on transaction card procurement technology by providing an expedient and secure procurement of a new transaction card by using a user's device and a selected transaction card dispenser, linked thru an application and user payment device while also ensuring enhanced security measures through multiple layers of verification relating to the user's request and biometric data before enabling the selected transaction card dispenser to dispense the new transaction card. The foregoing amendments clearly recite this technical improvement. These steps and/or improvements are recited in the pending claim. Therefore, the pending claim integrates any abstract idea exception into a practical application.

Additionally, the prior arts alone or when taken in combination, do not disclose the specific limitation(s):

receiving, by a server from a user device of a user, a card procurement request for procuring a new transaction card that is linked to a payment account of the user, wherein the card procurement request is initiated through an application installed on the user device of the user and includes a first identifier of a first transaction card dispenser that is selected for the procurement of the new transaction card; 

communicating, by the server to the first transaction card dispenser, a card dispensing request for confirming an availability of the first transaction card dispenser to dispense the new transaction card, the card dispensing request including a verification code specific to the card procurement request for the new transaction card; 

receiving, by the server from the first transaction card dispenser, an approval for the card dispensing request indicating the first transaction card dispenser is available to dispense the new transaction card; 

receiving, by the server from the first transaction card dispenser, a user verification request including authentication data of the user, the authentication data including biometric data of the user captured by the first transaction card dispenser; 

comparing the biometric data of the user received in the user verification request with stored biometric data of the user; 

communicating, by the server to the first transaction card dispenser, a user verification response based on the comparison of the biometric data of the user received in the user verification request with the stored biometric data of the user; and 

communicating, by the server to the user device, based on the received approval, a user verification code for use at the first transaction card dispenser for procuring the new transaction card, 

There is no disclosure, or suggestion, of the aforementioned steps, including procuring a new transaction card at a selected transaction card dispenser via a user device using an application linked to a payment account as well as multiple layers of verification based on the user's request and biometric data and specific communications between various devices. 

Independent claims 11 and 20 encompasses the same or substantially the same scope and features as claim 1. Accordingly, for the reasons stated above, claims 1, 11 and 20, and dependent claims 2-10 and 12-19 are deemed to be allowable over the prior art of record.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692